Motion Granted; Appeal Dismissed and Memorandum
Opinion filed February 1, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00345-CR
____________
 
RICARDO ANTONIO RUEBEN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

On Appeal from the 338th District Court
 Harris County, Texas
Trial Court Cause No. 1177987

 
MEMORANDUM
OPINION
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the
Clerk of the Court to issue the mandate of the Court immediately.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges, Justices Frost and Christopher.
Do Not Publish C Tex. R. App. P. 47.2(b)